Exhibit 10.50

 

LOGO [g99361g95p88.jpg]   207.775.8100 Tel  

Fairchild Semiconductor

82 Running Hill Road

South Portland, ME 04106

 

www.fairchildsemi.com

December 3, 2007

Mr. Thomas A. Beaver

Dear Tom:

As we have discussed in connection with your planned retirement, given the
importance to the company of your position and to assist in the transition of
the sales organization, Mark Thompson and I feel it is important to agree in
writing to the consulting and transitional arrangements described below. We
believe they are consistent with the ideas you and I have discussed, in order to
sustain the quality of the sales organization you have worked to build over the
years.

Accordingly, this letter sets forth a binding agreement between you and
Fairchild Semiconductor Corporation (the “company”) regarding consulting
services you will provide to the company following your retirement. You and the
company agree as follows:

1. Existing Employment. You will continue as an Executive Vice President, up to
and including December 31, 2007, at which date you will retire as an employee
and officer of the company. During this period, you will remain a regular,
full-time, employee at will, eligible for and subject to all of the company’s
employment benefits and policies.

2. Consulting Arrangement. For the period from January 1, 2008 to December 31,
2008, inclusively (the “consulting period”), you will serve as an advisor and
consultant to the company and will provide consulting services for up to [20]
hours per week, as may be requested by the president and CEO or others he may
designate. Such services may but need not necessarily consist of advice
regarding sales and marketing management, actions and policies, visits to and/or
communications with customers or other persons, and other projects as may be
reasonably determined by or in consultation with the president and chief
executive officer. All actions undertaken by you during the consulting period
will be subject to the direction of and continuing approval of the president and
CEO, in his sole discretion.

3. Fees. In exchange for the consulting services that may be requested under
this agreement, the company will pay you a total of $100,000. Of this amount,
$50,000 will be due and payable on or before July 15, 2008, and the remaining
$50,000 will be due and payable on or before December 15, 2008, provided, in
each case, that you have performed your obligations under this agreement. These
amounts reflect the total amount due and payable to you in consideration for the
consulting services and other agreements provided by you under this agreement.
For the avoidance of doubt, you and the company agree that, in respect of the
consulting period, you will not be entitled to receive any incentive or other
bonus, or equity compensation or other compensation or benefits except for the
cash payments specified above. You will be solely responsible for all federal
and state self-employment, income or other taxes incurred by you as a result of
the payment or other terms in this agreement.

4. Other. During the consulting period, the company will maintain your email
account commensurate with the consulting services you are asked to provide,
subject to the continuing approval and direction of the president and CEO.



--------------------------------------------------------------------------------

Thomas A. Beaver

December 3, 2007

Page 2

5. Status as Independent Contractor. Notwithstanding anything to the contrary in
this agreement, your relationship with the company during the consulting period
will be that of an independent contractor and nothing in this agreement will be
construed to create any employment agreement or employment relationship, or any
agency agreement or relationship, between you and the company after the period
of your employment with the company ends on December 31, 2007. Accordingly,
after that date, you will no longer be an employee or officer of the company and
will have no authority to act on behalf of or to bind the company or to act on
behalf of any officer, employee, director, committee or board of the company,
except as may be expressly and specifically authorized by the president and CEO.

6. Termination. This agreement cannot be terminated except in the case of a
material breach of this agreement by the non-terminating party, or in the case
of the non-terminating party’s bankruptcy, or with the written consent of you
and company.

7. Covenant not to compete. You acknowledge that you are currently subject to
the non-competition provisions of the company’s Executive Severance Policy. In
partial consideration for the payments and other agreements of the company
provided to you under this agreement, and in addition to the obligations
previously agreed by you under the Executive Severance Policy, you agree that
you will continue to be bound by the same non-competition provisions under that
policy during the consulting period and for a period of 12 months thereafter,
that is, up to and including December 31, 2009. The terms and conditions of the
company’s Executive Severance Plan are incorporated herein by reference and
shall apply as if fully set forth in this agreement.

For the avoidance of doubt, you will be permitted to serve on boards of
directors of companies or other organizations, provided such service does not
fall within the scope of the non-compete covenant described above.

8. Effect on Employment Status and Other Arrangements. Except as provided in
Section 7 of this agreement with respect to your obligations not to compete
against the company, this agreement does not modify in any way the terms and
conditions of your current employment relationship with the company, or those of
any prior employment agreement between you and the company that may continue to
exist presently or during the consulting period or thereafter. This agreement
does not give you the right to remain an employee of the company. This agreement
cannot be modified except in a writing signed by you and an authorized
representative of the company.

Disputes under this agreement will be resolved by binding arbitration in
Portland, Maine, under the applicable rules of the American Arbitration
Association.

Your signature below indicates your agreement to the above terms and conditions.

Yours truly,

 

FAIRCHILD SEMICONDUCTOR CORPORATION By:  

/s/    KEVIN B. LONDON        

  Kevin B. London   Sr. V.P., Human Resources

Agreed:

 

/s/    THOMAS A. BEAVER        

  

12/20/2007

Thomas A. Beaver    Date



--------------------------------------------------------------------------------

Thomas A. Beaver

December 3, 2007

Page 3

Tom Beaver Consulting Agreement

Scope of Work

 

Activity

 

Executive interface

At the request of the CEO be available to provide consulting services on
customer issues and other activities as may arise.   Mark Thompson At the
request of the EVP of Sales and Marketing be available for advice on customer
issues and other activities necessary for a smooth transition. If needed attend
customer events and activities in support of the EVP of Sales and Marketing  
Allan Lam At the request of the SVP of Human Resources be available to mentor up
to ten Fairchild employees as identified by Fairchild management.   Kevin London

Travel and other expenses are to be approved in advance by the responsible
executive and charged to his/her dept.